Matter of Raheem v Parker (2015 NY Slip Op 07667)





Matter of Raheem v Parker


2015 NY Slip Op 07667


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
THOMAS A. DICKERSON, JJ.


2011-00594

[*1]Matter of Jehan Abdur Raheem, petitioner, 
vSheryl L. Parker, respondent.


Jehan Abdur Raheem, Naponach, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Robert L. Martin of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Sheryl L. Parker, in effect, to vacate an order dated November 10, 2009, which denied the petitioner's motion pursuant to CPL 160.50(1) to seal the records of a criminal proceeding entitled People v Whitaker, also known as Raheem, commenced under Kings County Indictment No. 649/76, and thereupon to direct that those records be sealed.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought" (Matter of Sullivan v Morgenstern, 127 AD3d 980, 980; see Matter of Legal Aid Socy.of Sullivan County v Scheinman, 53 NY2d 12, 16). "Mandamus will not lie if the action sought to be compelled involves an exercise of discretion or reasoned judgment" (Matter of Jordan v Levine, 116 AD3d 1043, 1044; see Klostermann v Cuomo, 61 NY2d 525, 539; Matter of Jacobs v Parga, 98 AD3d 741, 742; Matter of Daniels v Lewis, 95 AD3d 1011, 1012). The petitioner failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., BALKIN, LEVENTHAL and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court